                 Case 2:20-cv-01068-MJP Document 9 Filed 07/22/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ALONZO BRADLEY,                                  CASE NO. C20-1068 MJP

11                                 Plaintiff,                ORDER ON MOTION TO
                                                             APPOINT COUNSEL
12                  v.

13          DEPARTMENT OF EXECUTIVE
            SERVICES,
14
                                   Defendant.
15

16
            Mr. Bradley, currently appearing pro se, has requested that this Court appoint counsel to
17
     represent him in his lawsuit. Dkt. No. 8.
18
            28 U.S.C. § 1915(e)(1) permits the court, in its discretion, to request an attorney to
19
     represent any person unable to afford counsel. Having been granted leave to proceed in forma
20
     pauperis, the court has no question about Mr. Bradley’s ability to afford to retain his own
21
     attorney.
22
            However, “[a] motion for appointment of counsel under 28 U.S.C. § 1915 is addressed to
23
     the sound discretion of the trial court and is granted only in exceptional circumstances.”
24


     ORDER ON MOTION TO APPOINT COUNSEL - 1
               Case 2:20-cv-01068-MJP Document 9 Filed 07/22/20 Page 2 of 2



 1   Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984)(citing United States v. McQuade, 647

 2   F.2d 938, 940 (9th Cir. 1981)). The finding of “exceptional circumstances” requires the court to

 3   evaluate the likelihood of success on the merits of Plaintiff’s claim.

 4          In fact, on July 13, 2020, the Court found Plaintiff’s complaint deficient for its vagueness

 5   and failure to allege facts demonstrating that the defendants personally participated in causing

 6   constitutional harm to him. Dkt. No. 6 at 2. Mr. Bradley was given 30 days to file an amended

 7   complaint addressing those deficiencies, and to date no new complaint has been filed.

 8          The Court is unable to find at this time that Plaintiff has a likelihood of success on the

 9   merits of his complaint, and therefore

10          IT IS ORDERED that the motion to appoint counsel is DENIED.

11          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

12

13          Dated July 22, 2020.

14

15
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO APPOINT COUNSEL - 2
